DETAILED ACTION

The following FINAL Office action is in response to Amendment filed on December 14, 2021 for application 15806368.
	
Acknowledgements

Claim 11 has been added.
Claims 6-11 are pending.
Claims 6-11 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

Claim 6 of this application is patentably indistinct from claim 12 of Application No. US 2019/0095920 A1 . Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and 
Claims 6-11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 12 of US 2019/0095920 A1.
The conflicting claim limitations are identical except Claim 6 is a method claim and Claim 12 is a system claim. However, they are not patentably distinct from each other.    Claim 12 of US 2019/0095920 A1 recites: A transaction processing system comprising:
- capture, by an abstraction layer executing on the processor, a transaction request and process the transaction request, wherein processing the request includes authenticating a source of the transaction request 
- create, by the abstraction layer, a data set for the transaction processing of the transaction request, the data set including financial data of a customer requesting the transaction 
- determine a destination of the transaction request
- obfuscate at least one data item in the data set, wherein the at least one data item and a type of obfuscation are determined based at least in part on the destination of the transaction request; 
- create an updated transaction request including the data set having the obfuscations; and
- provide the updated transaction request to the destination.
Claim 12 of Application No. US 2019/0095920 A1 is identical since it recites similar claim limitations. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.


Response to Arguments

In view of Applicant’s amendments to the claims and in view of the arguments, the rejection under 35 USC § 101 has been withdrawn.
In response to Applicant’s arguments under Applicant’s arguments under 35 USC § 103, Applicant argues that prior art Ruff does not include any teaching or discussion of obfuscating data during the taught exchange of electronic interactions and Morrison does not include any teaching or discussion of capturing and processing a transaction request and creating a data set for the transaction based on the processed data. Examiner respectfully disagrees as paragraph 0110 and Figure 1 of Ruff discloses an interaction server that configured to enable privately public communication for a receiver in which senders or users transmit interaction requests to the interaction server. The interaction requests can consist of an address and/or a public identifier (e.g., a public address), an access code, a payload and are processed by an authentication/identification module which may require login credentials from the user to verify that the non-user sender has not spoofed or compromised their identity. The interaction server coordinates the interaction without revealing any private information such as personal contact information, personal data or personal payment information. Also Ruff discloses channels in paragraphs 0069-0070 that may be used to send or forward interaction data or may provide mail merge-type functionality to broadcasters. A broadcaster may be able to merge data such as personal contact information, personal data or personal payment information from a database, list, or the like into a message. For example, a broadcaster may type “Dear {SNAME}” to reference a name field and populate each message with the name of the intended recipient and the data may include private data of the subscribers stored on the interaction server. Also prior art Morrison discloses obfuscating data during the taught exchange of electronic interactions in context of an online forum such as an association based and variable privacy mechanism in the context of an online forum in which one of 3 privacy states are specified in paragraph 0180 where views are withheld from publication to individuals. Morrison also discloses a privacy-enabling platform that can be implemented to mirror a conversation or dialog conducted on platform, providing a second dialog view that removes personally identifiable information directly by system. Paragraph 0198 of Morrison discloses PII removal that may include removal of sender and recipient information. A server removes (or flags for removal) personally identifiable information (PII) from the received message and stores the message within database. Paragraph 0200 discloses another form of obfuscation such as anonymization of message content by making message content pseudonymous, such as replacing the phone number of senders and recipients with system-assigned icons, monikers, avatars or other user indicia that does not identify the associated individual's real identity.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ruff et al. (US 2016/0105776 A1) in view of Morrison et al. (US 2017 /0353423 A1)
Regarding Claims 6 and 11, Ruff discloses a transaction processing system comprising: a processor communicatively coupled to a computer readable storage medium having data stored therein representing software executable by the processor, the software including instructions to: (¶0110, ¶0111, ¶0113).
- capturing, by an abstraction layer executing on a processor, a transaction request and process the transaction request, wherein processing the request includes authenticating a source of the transaction request (¶0110)
- creating, by the abstraction layer, a data set for the transaction based on the processing of the transaction request, the data set including financial data of a customer requesting the transaction (abstract, ¶0019, ¶0056, ¶0070, ¶0080-¶0081)
- determine a destination of the transaction request (¶0120, ¶0121)
Ruff does not disclose obfuscating at least one data item in the data set, wherein the at least one data item and a type of obfuscation are determined based at least in part on the destination of the transaction request and upon a preference of the customer requesting the transaction; creating an updated transaction request including the data set having the obfuscations; and providing the updated transaction request to the destination.
Morrison however discloses:
- obfuscating at least one data item in the data set, wherein the at least one data item and a type of obfuscation are determined based at least in part on the destination of the transaction request and upon a preference of the customer requesting the transaction (Fig. 21; ¶0180, ¶0193, ¶0198-¶0200, ¶0202-¶0205)
- creating an updated transaction request including the data set having the obfuscations (¶0198-¶0199, ¶0206)
- providing the updated transaction request to the destination (¶0206)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system/medium of Ruff to include obfuscating at least one data item in the data set, wherein the at least one data item and a type of obfuscation are determined based at least in part on the destination of the transaction request and upon a preference of the customer requesting the transaction; creating an updated transaction request including the data set having the obfuscations; and providing the updated transaction request to the destination, as disclosed in Morisson, in order to provide a network-based communication amongst individuals, with variable and/or association-based privacy (see Morrison ¶0002).
Regarding Claim 7, Morrison discloses wherein the at least one data item and the type of obfuscation are further determined based at least in part on a user preference, wherein the user is identified based upon the extracted data (Fig. 24 A, Fig. 24B; ¶0194, ¶0204).
Regarding Claim 8, Morrison discloses wherein the type of obfuscation include one of a removal of the at least one data item, a replacement of the at least one data item with a random data of a same type, a replacement of the at least one data item with generalized information, and a replacement of the at least one data item with pseudo- anonymized information (¶0234, ¶0238, ¶0240, ¶0241, ¶0260).
Regarding Claim 9, Ruff discloses wherein the destination is one of a customer associated with the transaction request, a counter party associated with the transaction request, a trusted third party, and a public party (¶0123).
Regarding Claim 10, Morrison discloses receiving a request to reduce a level of obfuscation of the at least one data item; and based on a determination that the user preference is to not provide the at least one data item at the level of requested obfuscation data to the destination; aborting the transaction request in response to the request (¶0127).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685        

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685